Citation Nr: 1504055	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-50 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder other than PTSD to include as secondary to the service-connected chronic lumbosacral strain.    

3.  Entitlement to an increased disability rating for service-connected residuals of a bilateral mandible fracture, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from April 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2007 and August 2008 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2009, the Veteran presented testimony at a personal hearing conducted at the Little Rock RO before a Decision Review Officer (DRO).  In June 2010, the Veteran testified at a personal hearing, conducted via videoconferencing, which was chaired by the undersigned Veterans Law Judge (VLJ).  Transcripts of both of these hearings have been associated with the Veteran's claims folder.

In a January 2011 Board decision, the Board reopened service connection for a psychiatric disorder and PTSD and remanded the issues to the agency of original jurisdiction (AOJ) for additional development including a VA examination.  The issue of increased rating for a fractured mandible was also remanded for additional development.  The Veteran was provided VA examinations in March 2011 and April 2011, and an additional VA medical opinion was obtained in May 2012.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  There is no diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed., that is related to a verified stressor event or related to the Veteran's fear of hostile military or terrorist activity.    
2.  The Veteran did not engage in combat with the enemy.  

3.  There is credible supporting evidence that the Veteran sustained a fracture to the mandible in service when the Veteran was playing football and there is no credible supporting evidence that the Veteran was assaulted or was in a bar fight in service.    

4.  The Veteran did not have psychiatric symptoms in active service, did not have recurrent symptoms since service separation, and the current psychiatric disorders to include depression, depressive disorder not otherwise specified, and adjustment disorder first manifested many years after service separation, are not related to disease or injury or other event in active service, and are not proximately due to or aggravated by a service-connected disability. 

5.  For the period of the appeal, the service-connected bilateral mandible fracture is manifested by pain with motion, bruxism, mild malocclusion, myofascial discomfort, partial lateral disc displacement with reduction of the right temporomandibular joint, left temporomandibular joint inflammation, an inter-incisal range of 34 to 42 millimeters, popping and clicking with yawning, and decreased function due to soreness without evidence of nonunion or loss of the mandible or maxilla; chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of any part of the ramus, condyloid process, or hard palate; loss of teeth due to loss of substance of the body of the maxilla or mandible; or inter-incisal range of motion limited to 20 millimeters or less.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria for service connection for a psychiatric disorder other than PTSD to include depression, depressive disorder not otherwise specified, and adjustment disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014). 
3.  For the entire appeal period, the criteria for a disability rating in excess of 20 percent for bilateral mandible fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.150, Diagnostic Codes 9900 to 9916 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has met its duty to notify for the claims.  See the June 2006, September 2006, December 2007, April 2008, July 2008, and February 2011 letters.  Moreover, neither the Veteran, nor his representative, has not demonstrated or alleged prejudice as to the content or timing of VA's notices or other development. Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records and personnel records have been obtained.  VA treatment records dated from 1993 to 2011 have been associated with his claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In July 2006 and August 2006, the Veteran informed VA that he had no additional information or evidence to submit.  

Regarding the claim for service connection for PTSD, the RO made reasonable efforts to verify the claimed stressor events.  The RO obtained service personnel records.  The RO provided VA Forms 21-0781 to the Veteran.  In July 2006, the Veteran provided a stressor statement, VA Form 21-0781, and he also informed VA that he had no additional information or evidence to submit.  He submitted another stressor statement in August 2006 with no additional information.  

The Veteran was afforded VA examinations in November 2009 and April 2011 and VA medical opinions were obtained as to the nature and extent of the claimed psychiatric disorders and whether the Veteran had a current diagnosis of PTSD due to fear of hostile or terrorist activity.  The examinations were conducted by a VA psychologist and were based upon a solicitation of history and symptomatology from the Veteran, and a thorough examination.  The medical opinions were rendered after review of the claims folder and medical history.  The examination report and medical opinions are accurate and fully descriptive.  

The Veteran underwent VA examinations in June 2009, March 2011, and May 2012 to obtain medical evidence as to the nature and severity of the service-connected fractured mandible.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  A review of the transcript of the June 2010 hearing demonstrates that the VLJ substantially complied with the requirements set forth in Bryant.  At the June 2010 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

Psychosis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. §3.310 (in effect prior to October 10, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis: Service Connection for a Psychiatric Disorder to include PTSD

The Veteran asserts that he has a psychiatric disorder and PTSD due to his active service.  The Veteran asserts that he has PTSD as a result of an in-service assault which resulted in a fractured jaw.  See the hearing transcripts for the August 2009 RO hearing and the January 2011 Board videoconference hearing.  The Veteran also indicated that he was stationed in Hovey, Korea and physically patrolled the demilitarized zone for ninety days.  He has indicated that he "was always filled with terror due to the eminent threat of being attacked by the North Koreans."  See an October 2007 statement.  The Veteran also argued that he has depression due to the pain from his service-connected disabilities.    

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.
The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV that is due to a verified stressor event or is related to the Veteran's fear of hostile military or terrorist activity.  

The service records show that the Veteran served with the U.S. Army from April 1987 to July 1991.  The service records show that the Veteran had one year of foreign service and he was stationed at Camp Hovey in Korea from approximately April 1989 to February 1990.  The DD Form 214 indicates that his military occupation was vehicle repairer.  There is no evidence that the Veteran engaged in combat with the enemy and he does not allege that he did. 

As noted, the Veteran asserts that he has PTSD due to a fight in service in 1990. He asserts that he sustained a broken jaw and fractured eye socket in a fight at a nightclub on base at Fort Carson.  He stated that he did not know his jaw was broken until three days later when he was playing football; he stated that he was afraid to report the fight on base.  See the Hearing Transcript for the hearing before the RO in August 2009, pages 5 to 10.  

The Board finds that there is credible supporting evidence that the Veteran sustain a fractured mandible in service as this injury is confirmed in the service treatment records.  Service connection is in effect for a fractured mandible.  However, the Veteran's contentions that he sustained the fractured jawbone in a fight or assault have not been verified.  The service treatment records document that the Veteran sustained a fractured jawbone while playing football when he was off duty.  A July 7, 1990 emergency room record indicates that the Veteran reported being hit in the jaw playing football.  It was noted that he had no other injuries besides a contusion to the left mandible.  The Veteran underwent a closed reduction of the bilateral fractured mandible.  

The Board finds that the service treatment records are more probative and outweigh the Veteran's lay statements that he was in a fight in service and sustained a jaw fracture and fractured eye socket.  The Veteran was unable to provide any verification of the assault in service and the RO was unable to verify the reported events based upon the information provided by the Veteran.   

The Veteran also asserts that he has PTSD due to service in Korea.  As noted the Veteran indicated that he was stationed in Hovey, Korea and physically patrolled the demilitarized zone for ninety days.  He has indicated that he "was always filled with terror due to the eminent threat of being attacked by the North Koreans."  See an October 2007 statement.    

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV due to sustaining a jaw fracture in service or that is related to the Veteran's fear of hostile military or terrorist activity.  The Veteran underwent an evaluation for PTSD in April 2011.  The VA examiner noted that all available medical records were thoroughly reviewed and the Veteran was interviewed.  Regarding the assessment of PTSD, the VA psychologist concluded that the Veteran did not currently present with a current diagnosis of PTSD.  The VA psychologist indicated that the Veteran did not present any information suggesting hostile military or terrorist activity.  The VA psychologist stated that he did not find evidence of a post service military stressor to account for PTSD symptoms other than the shooting described by the Veteran (the Veteran reported that his father was shot in 1986, a younger brother was shot 2 or 3 years ago, and a first cousin was murdered in 2003).  A November 2009 VA psychiatric examination report shows an Axis I diagnosis of depression not otherwise specified.  A November 2003 VA examination report shows an Axis I diagnosis of depressive disorder not otherwise specified. 

The Board finds the April 2011 VA psychiatric examination report to have great evidentiary weight as the opinion reflects a comprehensive evaluation of the Veteran.  The VA psychologist considered the Veteran's psychiatric history, interviewed the Veteran, and reviewed his long history of psychiatric and substance abuse history and treatment.  The VA psychologist specifically considered whether the Veteran had a current diagnosis of PTSD that is related to the Veteran's fear of hostile military or terrorist activity.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  

The Board finds the November 2009 and November 2003 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA psychologist reviewed the claims folder and the Veteran's medical history, and provided a psychiatric diagnosis.  The VA examiner, as a psychologist, has the skill and expertise to render a diagnosis.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

There is medical evidence of record which shows diagnoses of PTSD.  In a June 2010 statement, a VA staff psychiatrist indicates that the Veteran had PTSD and a history of substance abuse.  VA mental health treatment records show diagnoses of PTSD in May 2004 (the Veteran had presented to the emergency room with suicidal ideation); June 2004 (diagnosis of PTSD by history); May and June 2006 (diagnosis of history of PTSD); June 2007; April 2008 (diagnosis of prolonged PTSD); August 2009; and June 2010.  However, the Board finds these assessments of PTSD to have limited or no probative value since the assessments were based upon a reported history from the Veteran or were based upon unverified stressor events.  Further, it is not clear if the health care providers making the assessments considered the Veteran complete history as did the VA psychologist who authored the April 2011, November 2009, and November 2003 VA psychological evaluation reports.  The VA staff psychiatrist who authored the June 2010 statement provides a diagnosis of PTSD but does not provide a basis for this diagnosis.  

The Board finds that the April 2011, November 2009, and November 2003 VA evaluation reports outweigh the VA mental health treatment records and emergency room records that show diagnosis or history of PTSD because the April 2011, November 2009, and November 2003 assessments are based upon a comprehensive examination of the Veteran and a comprehensive review of the Veteran's psychiatric history and treatment records and evaluations.  In April 2011, the VA examiner specifically considered the medical records showing past diagnoses of PTSD and specifically considered whether the Veteran had a current diagnosis of PTSD.  

The Veteran himself asserts that he has PTSD due to a fight in service in which his jaw was broken and he has PTSD due to fear of hostile military activity while stationed in Korea.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The weight of the evidence shows that the Veteran does not have a current diagnosis of PTSD due to a verified stressor event or that is related to the Veteran's fear of hostile military or terrorist activity.  Accordingly, on this record, the evidence does not show that the Veteran has PTSD that was incurred in or is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for PTSD is denied. 

The Veteran also asserts that service connection is warranted for his current psychiatric disorders other than PTSD because these disorders are caused by his service-connected lumbar spine and fractured mandible and the pain from these disabilities.  

There is competent evidence of current psychiatric disorders other than PTSD.  The medical evidence of record shows that the Veteran has post-service diagnoses of depressive disorder not otherwise specified, depression, adjustment disorder not otherwise specified, and substance induced mood disorder.  

There is no competent and credible evidence of these disorders in active service.  The July 1987 enlistment examination report indicates that psychiatric examination was normal.  The Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble.  Service treatment records show that the Veteran underwent counseling for alcohol use in December 1988, June 1989, and March 1991.  He underwent counseling for cannabis use and alcohol use in April 1991.  The May 1991 separation examination report indicates that psychiatric examination was normal.  The Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble.  The Veteran separated from service in July 1991.  
Review of the record shows that the Veteran first sought treatment for substance abuse at VA in October 1993.  An October 1993 VA detoxification treatment record indicates that the Veteran was admitted with a provisional diagnosis of substance abuse.  The Axis I diagnoses were cocaine dependence continuous, and alcohol and marijuana abuse, continuous.   The record shows a long history of substance abuse, alcohol, cocaine and cannabis dependence and abuse, and substance induced mood disorder.  VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, such as substance induced mood disorder, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2014).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).

Review of the record shows that the Veteran has a long history of substance abuse dependence and treatment.  The October 1993 VA detoxification treatment record indicates that the Veteran was admitted with a provisional diagnosis of substance abuse.  The Axis I diagnoses were cocaine dependence, continuous, and alcohol and marijuana abuse continuous.  A June 1998 VA substance abuse treatment intake note indicates that this was the Veteran's third admission into the program.  A February 2001 VA admission record indicates that the Axis I diagnoses were cocaine dependence, alcohol dependence, cannabis dependence, nicotine dependence, and depressive disorder not otherwise specified.  The record indicates that this was the Veteran's fourth admission for treatment.  A February 2001 occupational therapy assessment shows a diagnosis of adjustment disorder.  It was noted that the Veteran was admitted to the domiciliary because he was homeless.   

In December 2003, substance induced mood disorder was first diagnosed.  A December 2003 VA emergency room record also shows diagnoses of cocaine dependence, ETOH dependence, and cannabis dependence.  The Veteran was admitted for suicidal ideation.  

VA mental health treatment records, substance abuse treatment notes, and emergency room reports show diagnoses of substance induced mood disorder cocaine dependence, ETOH dependence, and cannabis dependence in March 2004, May 2004, June 2004 (discharge summary for a two week admission also indicates that the primary diagnosis was alcohol abuse), August 2004 (the assessment included malingering and suspected presentation for housing), January 2005, February 2005 (VA mental health integrated summary for admission), July 2005, May 2006 (the record notes that the Veteran had depressive and psychotic symptoms in the context of significant substance abuse and impulse dyscontrol), December 2008 (the Veteran was admitted to a homeless program), July 2009 (the Veteran presented for an assessment of substance abuse treatment and it was noted that he had thirteen past admissions), January 2010 (the Veteran presented to the emergency room with suicidal and homicidal ideation and a relapse of ETOH and cocaine use), February 2010 (emergency room psychiatric consult), April 2010 (the Veteran reported to the emergency room with suicidal ideation while intoxicated and the assessment was cocaine and alcohol induced mood disorder and alcohol, cocaine, and cannabis dependence), and June 2010 (emergency room admission).  A November 2010 VA emergency room record indicates that the Veteran made repeated visits to the emergency room for pain medications and he had made 14 visits that year.   

Review of the record shows that adjustment disorder and depressive disorder were first diagnosed in February 2001, approximately 10 years after service separation.  There is no competent evidence that relates these disorders to an in-service event or injury or to a service-connected disability.  As noted above, these disorders were not diagnosed in active service.  There is no competent evidence that shows that these disorders are aggravated by a service-connected disability.  

The weight of the competent and credible evidence establishes that the Veteran's diagnoses of depression and depressive disorder are not caused by the service-connected fractured mandible or the service-connected lumbar spine disability but are due to substance abuse.  The November 2003 VA examination report indicates that the VA psychologist opined that the depressive disorder not otherwise specified was not secondary to the mandible fracture in service.  The VA examination report notes that the Veteran reported that the depression began three or four years ago.  A July 2005 VA substance abuse treatment record indicates that the Veteran had a mood disorder secondary to substance abuse, in addition to mixed substance dependence and PTSD versus anxiety disorder secondary to substance abuse.  A May 2006 VA mental health treatment record indicates that the Veteran had depressive and psychotic symptoms in context of significant substance use and impulse dyscontrol.  The November 2009 VA examination report indicates that the VA psychologist opined that there was no link between the back and depression and the depression can be related to the substance abuse.  The weight of the competent and credible evidence shows that the Veteran has had a long history of polysubstance abuse and the current psychiatric disorders began many years after his period of active service and are not related to injury or event in active service.  

The Veteran himself attempts to relate the diagnoses of depression and depressive disorder to his service-connected lumbar spine disability and fractured mandible.  He asserts that the pain due to the service-connected disabilities caused his depression.  The Board finds that the Veteran, as a layperson, is competent to describe observable symptoms, but as noted above, providing a medical opinion as to the cause and etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person as it requires knowledge of the various types of mental disorders, medical conditions and psychosocial and environmental problems that contribute to mental disorders.  See Jandreau, 492 F.3d at 1377 n.4; see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence showing that the Veteran has medical expertise or training and he is not competent to provide a medical opinion as to the cause of the psychiatric disorders.  Further, as the VA psychologist pointed out in the November 2009 VA examination report, the Veteran did not report pain when he sought mental health and substance abuse treatment on multiple occasions over the years.  

In summary, the Board finds that the weight of the competent and credible evidence establishes that the current psychiatric disorders did not manifest in service, the Veteran did not have psychiatric symptoms in service and psychiatric examination was normal in service, and the current psychiatric disorders first manifested many years after service separation, are not medically related to injury or other incident of active service, and are not due to or aggravated by a service-connected disability.  

Accordingly, on this record, the claim of service connection for a psychiatric disorder other than PTSD must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's history of substance abuse.  However, the law precludes disability compensation for alcohol or drug abuse as a primary disorder.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2014).  Compensation may, however, be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability." Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Here, the Veteran has not been shown to have a service-connected disability that caused or contributed to his alcohol or polysubstance abuse.  Accordingly, the Veteran's diagnosed substance abuse may not be compensated as a matter of law. 

4.  Increased Rating for Bilateral Mandible Fracture

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 9904, malunion of the mandible, provides for a noncompensable disability rating where there is slight displacement of the mandible.  A 10 percent disability rating is warranted for moderate displacement of the mandible, and a maximum 20 percent disability rating is warranted for severe displacement of the mandible.  A Note to Diagnostic Code 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. §4.150, Diagnostic Code 9904. 

Diagnostic Code 9905, which pertains to limitation of motion of temporomandibular articulation, provides for a 10 percent disability rating when the range of lateral excursion is limited from 0 to 4 mm. or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent disability rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm., and a maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

By an October 2001 rating decision, the RO assigned a 20 percent rating to the service-connected bilateral mandible fracture effective February 28, 2001 under Diagnostic Codes 9905-9904, contemplating malunion of the mandible.  The Veteran filed a claim for an increased rating in June 2006.  

Based upon a review of the evidence, the Board concludes that a rating in excess of 20 percent for the service-connected bilateral mandible fracture is not warranted at any time during the appeal.  A 20 percent rating is the highest possible rating under Diagnostic Code 9904.  The findings of bruxism and mild malocclusion as a residual of the fractured mandible with myofascial discomfort, partial lateral disc displacement with reduction of the right temporomandibular joint, and left temporomandibular joint inflammation are contemplated in the 20 percent rating under Diagnostic Code 9904 and are productive of severe displacement due to malunion of the mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9904.  

A disability rating in excess of 20 percent is not warranted under Diagnostic Code 9905, limitation of motion of temporomandibular articulation.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm., and a maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  

The June 2009 VA dental examination report indicates that the Veteran reported having pain in the left and right temporomandibular joints and popping in the ears when his mouth was open wide.  Range of motion testing revealed that the Veteran had vertical excursion of 36 millimeters.  Right lateral excursion was 6 millimeters and left lateral excursion was 8 millimeters.  The functional impairment was difficulty eating due to discomfort when opening wide.  

The March 2011 VA dental examination report indicates that the Veteran reported having pain in the morning and after meals.  He stated that he had difficulty talking and eating due to the pain.  It was noted that there was a decrease in function due to reported soreness.  Range of motion testing revealed that the Veteran had vertical excursion of 17 millimeters without pain and a maximum excursion of 36 millimeters with pain.  It was noted that the Veteran did not have weakened movement, temporomandibular joint movement or excess fatigability or incoordination.  The May 2012 and September 2012 VA examination addendums indicate that vertical excursion was as follows:  42 millimeters, 35 millimeters, and 34 millimeters.  Right lateral excursion was as follows: 2.5, 4 and 4.5 millimeters and left lateral excursion was as follows: 5, 6, and 7 millimeters.  It was noted that motion was painful and there as increased pain with repetitions.  VA treatment records dated in November 2007, May 2008, and July 2010 indicate that the Veteran reported that he only had temporomandibular joint symptoms when he yawned.  

Even with consideration of pain upon movement and increased pain with movement with repetition, physical examination shows that the inter-incisal range is not limited to 20 millimeters or less.  Range of motion was to 34 millimeters to 42 millimeters with consideration of pain.  The Veteran has demonstrated greater than 20 mm. of inter-incisal distance considering functional loss due to pain.  There is no evidence of greater limitation of motion.  There is no evidence that pain or other symptoms cause additional limitation of motion.  38 C.F.R. §§ 4.40 and 4.45; see DeLuca, supra.  The Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent under Diagnostic Code 9905.  The Board also finds that the Veteran's current 20 percent disability rating for the fractured mandible takes into consideration and incorporates the functional impairment due to pain, tenderness, discomfort, or soreness.  The current functional impairment of the fractured mandible and the symptoms of pain are encompassed in the current 20 percent rating under Diagnostic Code 9904.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability under Diagnostic Code 9905 pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

The Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code's 9903.  There is no medical evidence of severe nonunion of the mandible.  See the June 2009 and March 2011 VA examination reports.  The findings of bruxism and mild malocclusion as a residual of the fractured mandible with myofascial discomfort, partial lateral disc displacement with reduction of the right temporomandibular joint, and left temporomandibular joint inflammation are contemplated in the 20 percent rating under Diagnostic Code 9904 for severe displacement due to malunion of the mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9904.  The medical evidence does not show that the Veteran's fractured mandible has been manifested by a severe nonunion of the mandible.

The Board has considered other applicable Diagnostic Codes.  The Board finds that there is no evidence that the Veteran's fractured mandible is manifested by chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of any part of the maxilla, mandible, ramus, condyloid process, or hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible.  The evidence shows that the Veteran did not sustain any bone loss due to the fractured mandible.  See the June 2009 and March 2011 VA examination reports.  Thus Diagnostic Codes 9900-9902 and 9906-9916, contemplating the above-listed disorders, are not applicable in the present appeal and may not serve as bases for an increased rating.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9903, 9906-9916 (2014).

Based upon a review of the evidence, the Board concludes that a rating in excess of 20 percent for the service-connected bilateral fractured mandible is not warranted at any time during the appeal.  The preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the fractured mandible for the entire appeal period.  The appeal is denied. 

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected fractured mandible.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's fractured mandible reasonably describe and assess the Veteran's disability levels and symptomatology.  The service-connected fractured mandible is manifested primarily by malocclusion and discomfort and pain with some limitation of motion of the temporomandibular joints.  The level of severity of the Veteran's fractured mandible is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe symptomatology such as more severe limitation of motion.  The weight of the evidence does not show marked interference with work and the Veteran has also not been hospitalized as a result of this disability, beyond treatment for the initial injury.  The degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Thus, the Board finds no basis for referring the case for an extraschedular evaluation.   

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Thus, the Board finds no basis for referring the case for an extraschedular evaluation.   

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of the fractured mandible.  Thus, the Board finds that Rice is inapplicable. 


ORDER

Service connection for PTSD is denied.  

Service connection for a psychiatric disorder other than PTSD to include depression, depressive disorder, substance induced mood disorder, and adjustment disorder is denied.  

Entitlement to a disability rating in excess of 20 percent for fractured bilateral mandible is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


